     Case 2:20-cv-07898-VAP-E Document 20 Filed 08/26/21 Page 1 of 2 Page ID #:660



 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   JOHN E. G.,                        )     NO. CV 20-7898-VAP-E
                                        )
12                    Plaintiff,        )
                                        )
13         v.                           )     ORDER ACCEPTING FINDINGS,
                                        )
14   KILOLO KIJAKAZI, Acting            )     CONCLUSIONS AND RECOMMENDATIONS
     Commissioner of Social             )
15   Security,                          )     OF UNITED STATES MAGISTRATE JUDGE
                                        )
16                    Defendant.        )
                                        )
17

18         Pursuant to 28 U.S.C. section 636, the Court has reviewed the

19   Complaint, all of the records herein and the attached Report and

20   Recommendation of United States Magistrate Judge.           Further, the Court

21   has engaged in a de novo review of those portions of the Report and

22   Recommendation to which any objections have been made.            The Court

23   accepts and adopts the Magistrate Judge’s Report and Recommendation.

24

25         IT IS ORDERED that: (1) the Report and Recommendation of the

26   Magistrate Judge is accepted and adopted; (2) the decision of the

27   Commissioner of the Social Security Administration is reversed in

28   part; and (3) the matter is remanded for further administrative action
     Case 2:20-cv-07898-VAP-E Document 20 Filed 08/26/21 Page 2 of 2 Page ID #:661



 1   consistent with the Report and Recommendation.

 2

 3         IT IS FURTHER ORDERED that the Clerk serve forthwith a copy of

 4   this Order, the Magistrate Judge’s Report and Recommendation and the

 5   Judgment of this date on Plaintiff, counsel for Plaintiff and counsel

 6   for Defendant.

 7

 8   DATED: August 26, 2021.

 9

10

11                                    _________________________________
                                             VIRGINIA A. PHILLIPS
12                                       UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
